Exhibit 10.29

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into on February 1, 2017,
by and between Pieris Pharmaceuticals, Inc., a Nevada corporation, with its
principal place of business being Lise-Meitner-Strasse 30, 85354
Freising-Weihenstephan, Germany (the “Company”) and Danforth Advisors, LLC, a
Massachusetts limited liability corporation, with its principal place of
business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The Company
and Danforth are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Company is a U.S. publicly traded company that possesses know-how
and proprietary technology related to the field of Anticalin® brand proteins;
and

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy, including financial reporting requirements for U.S. publicly traded
companies; and

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
“Services”); and

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

1. Services of Consultant. Danforth will assist the Company with matters
relating to the Services commencing on the date that Lance Thibault is appointed
as the Acting Chief Financial Officer of the Company (the “Effective Date”). The
Services are more fully described in Exhibit A attached hereto. Danforth and the
Company will review the Services on a monthly basis to prioritize and implement
the tasks listed on Exhibit A.

2. Compensation for Services. In full consideration of Danforth’s full, prompt
and faithful performance of the Services, the Company shall compensate Danforth
a consulting fee more fully described in Exhibit A (the “Consulting Fee”).
Danforth shall, from time to time, but not more frequently than twice per
calendar month, invoice the Company for Services rendered, and such invoice will
be paid upon fifteen (15) days of receipt. Each month the Parties shall evaluate
jointly the current fee structure and scope of Services. Danforth reserves the
right to an annual increase in consultant rates of up to 4%, effective January 1
of each year. Upon termination of this Agreement pursuant to Section 3, no
compensation or benefits of any kind as described in this Section 2 shall be
payable or issuable to Danforth after the effective date of such termination. In
addition, the Company will reimburse Danforth for reasonable out-of-pocket
business expenses, including but not limited to travel and parking, incurred by
Danforth in performing the Services hereunder, upon submission by Danforth of
supporting documentation reasonably acceptable to the Company. Any such accrued
expenses in any given three (3) month period that exceed one thousand dollars
($1,000) shall be submitted to the Company for its prior written approval.



--------------------------------------------------------------------------------

All Danforth invoices and billing matters should be addressed to:

 

Company Accounts Payable Contact:    [NAME]    [EMAIL ADDRESS]    [PHONE NUMBER]
   [ADDRESS]

All Company payments and billing inquiries should be addressed to:

 

Danforth Accounting:    Danforth Advisors       PO Box 335       Southborough,
MA 01772   

3. Term and Termination. The term of this Agreement will commence on the
Effective Date and will continue through the anniversary of such date in the
next calendar year (the “Term”). This Agreement may be extended for an
additional period by mutual written agreement. This Agreement may be terminated
by either Party hereto: (a) with Cause (as defined below), upon thirty (30) days
prior written notice to the other Party; or (b) without cause upon sixty
(60) days prior written notice to the other Party. For purposes of this
Section 3, “Cause” shall include: (i) a breach of the terms of this Agreement
which is not cured within thirty (30) days of written notice of such default or
(ii) the commission of any act of fraud, embezzlement or deliberate disregard of
a rule or policy of the Company.

4. Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required.

5. Place of Performance. Danforth will perform the Services at such locations
upon which the Company and Danforth may mutually agree. Danforth will not,
without the prior written consent of the Company, perform any of the Services at
any facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).

6. Compliance with Policies and Guidelines. Danforth will perform the Services
in accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

7. Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth information, including, but not limited to, material,
compilations, data, formulae, models, patent disclosures, procedures, processes,
business plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered to be confidential information (collectively the “Confidential
Information”). Danforth acknowledges that the Confidential Information or any
part thereof is the exclusive property of the Company and shall not be disclosed
to any third party without first

 

2



--------------------------------------------------------------------------------

obtaining the written consent of the Company. Danforth further agrees to take
all practical steps to ensure that the Confidential Information, and any part
thereof, shall not be disclosed or issued to its affiliates, agents or
employees, except on like terms of confidentiality. The above provisions of
confidentiality shall apply for a period of five (5) years.

8. Intellectual Property. Danforth agrees that all ideas, inventions,
discoveries, creations, manuscripts, properties, innovations, improvements,
know-how, inventions, designs, developments, apparatus, techniques, methods, and
formulae that Danforth conceives, makes, develops or improves as a result of
performing the Services, whether or not reduced to practice and whether or not
patentable, alone or in conjunction with any other party and whether or not at
the request or upon the suggestion of the Company (all of the foregoing being
hereinafter collectively referred to as the “Inventions”), shall be the sole and
exclusive property of the Company. Danforth hereby agrees in consideration of
the Company’s agreement to engage Danforth and pay compensation for the Services
rendered to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged that Danforth shall
not, without the prior written consent of the Company, directly or indirectly,
consult for, or become an employee of, any company which conducts business in
the Field of Interest anywhere in the world. As used herein, the term “Field of
Interest” shall mean the research, development, manufacture and/or sale of the
products resulting from the Company’s technology. The limitations on competition
contained in this Section 8 shall continue during the time that Danforth
performs any Services for the Company, and for a period of three (3) months
following the termination of any such Services that Danforth performs for the
Company. If any part of this section should be determined by a court of
competent jurisdiction to be unreasonable in duration, geographic area, or
scope, then this Section 8 is intended to and shall extend only for such period
of time, in such area and with respect to such activity as is determined to be
reasonable. Except as expressly provided herein, nothing in this Agreement shall
preclude Danforth from consulting for or being employed by any other person or
entity.

9. Non Solicitation. All personnel representing Danforth are employees or
contracted agents of Danforth. As such, they are obligated to provide the
Services to the Company and are obligated to Danforth under confidentiality,
non-compete, and non-solicitation agreements. Accordingly, they are not
retainable as employees or contractors by the Company and the Company hereby
agrees not to solicit, hire or retain their services for so long as they are
employees or contracted agents of Danforth and for two (2) years thereafter.
Should the Company violate this restriction, it agrees to pay Danforth
liquidated damages equal to equal to thirty percent (30%) of the employee’s
starting annual base salary and target annual bonus for each Danforth contracted
agent hired by the Company in violation of this Agreement, plus Danforth’s
reasonable attorneys’ fees and costs incurred in enforcing this agreement should
the Company fail or refuse to pay the liquidated damages amount in full within
thirty (30) days following its violation.

10. Placement Services. In the event that Danforth refers a potential employee
to the Company and that individual is hired, Danforth shall receive a fee equal
to ten percent (10%) of the employee’s starting annual base salary. This fee is
due and owing whether an individual is hired, directly or indirectly on a
permanent basis or on a contract or consulting basis by the Company, as a result
of Danforth’s efforts within one (1) year of the date applicant(s) are submitted
to the Company. Such payment is due within thirty (30) days of the employee’s
start date.

 

3



--------------------------------------------------------------------------------

11. No Implied Warranty. Except for any express warranties stated herein, the
Services are provided on an “as is” basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof. Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services. Because the Services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

12. Indemnification. Each Party hereto agrees to indemnify and hold the other
Party hereto, its directors, officers, agents and employees harmless against any
claim based upon circumstances alleged to be inconsistent with such
representations and/or warranties contained in this Agreement. Further, the
Company shall indemnify and hold harmless Danforth and any of its subcontractors
against any claims, losses, damages or liabilities (or actions in respect
thereof) that arise out of or are based on the Services performed hereunder,
except for any such claims, losses, damages or liabilities arising out of the
gross negligence or willful misconduct of Danforth or any of its employees or
subcontractors. The Company will endeavor to add Danforth and any applicable
employee or subcontractor to its insurance policies as additional insureds,
including without limitation the Company’s Directors and Officers liability
insurance.

13. Independent Contractor. Danforth and its employees and subcontractors are
not, nor shall any of them be deemed to be at any time during the term of this
Agreement, an employee of the Company, and therefore neither Danforth nor its
employees or subcontractors shall be entitled to any benefits provided by the
Company to its employees. Danforth’s status and relationship with the Company
shall be that of an independent contractor and consultant. Danforth shall not
state or imply, directly or indirectly, that Danforth is empowered to bind the
Company without the Company’s prior written consent. Nothing herein shall
create, expressly or by implication, a partnership, joint venture or other
association between the parties. Danforth will be solely responsible for payment
of all federal, state and local taxes and contributions imposed or required on
income, and for all unemployment insurance, social security contributions and
all other charges and taxes arising from this Agreement and the use of any of
Danforth’s employees or subcontractors to perform services under this Agreement.

14. Records. Upon termination of Danforth’s relationship with the Company,
Danforth shall deliver to the Company any property or Confidential Information
of the Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

 

4



--------------------------------------------------------------------------------

15. Notices. Any notice under this Agreement shall be in writing (except in the
case of verbal communications, emails and teleconferences updating either Party
as to the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile. Notices under this Agreement shall be sent
to the following representatives of the Parties:

If to the Company:

 

  Name: Stephen Yoder

  Title: Chief Executive Officer

  Address: Lise-Meitner-Strasse 30
85354 Freising-Weihenstephan
Germany

 

  Phone:

  E-mail:

If to Danforth:

 

  Name: Gregg Beloff

  Title: Managing Director

  Address:

  Phone:

  E-mail:

16. Assignment and Successors. This Agreement may not be assigned by a Party
without the consent of the other which consent shall not be unreasonably
withheld, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party, in whole or in part, to any of its
Affiliates, to any purchaser of all or substantially all of its assets or to any
successor corporation resulting from any merger or consolidation of such Party
with or into such corporation.

17. Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party. In the
event of such force majeure, the Party affected thereby shall use reasonable
efforts to cure or overcome the same and resume performance of its obligations
hereunder.

18. Headings. The Section headings are intended for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

19. Integration; Severability. This Agreement is the sole agreement with respect
to the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same. If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

 

5



--------------------------------------------------------------------------------

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, excluding choice
of law principles. The Parties agree that any action or proceeding arising out
of or related in any way to this Agreement shall be brought solely in a Federal
or State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

21. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

DANFORTH ADVISORS, LLC     PIERIS PHARMACEUTICALS, INC. By:   /s/ Gregg Beloff  
  By:   /s/ Stephen S. Yoder Print Name:   Gregg Beloff     Print Name:  
Stephen Yoder Title:   Managing Director     Title:   Chief Executive Officer
Date:   1/24/17     Date:   27 January 2017

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services and Schedule of Fees

Danforth will perform mutually agreed to finance and accounting functions (the
“Services”) which are necessary to support the management and operations of the
Company, certain of which are set forth below.

CFO Services:

 

  •   Ensure compliance with SEC filing and other regulatory requirements, and
manage related systems

 

  –   Preparation and/or review of periodic SEC filings

 

  –   Certification of SEC filings, as the principal financial officer and
principal accounting officer commencing with the Form 10-K for the year ended
December 31, 2016

 

  •   Leadership of investor relations activities

 

  –   Participation in quarterly earnings calls

 

  –   Participation in drafting investor communications (press releases, annual
report, etc.)

 

  –   Meetings/calls with investor community and analysts, as appropriate

 

  –   Develop and execute strategy for improving liquidity of Pieris’ stock

 

  •   Oversee the finance and accounting functions

 

  –   Management of accounting and finance team

 

  –   Establish priorities

 

  –   Review of internal control procedures, systems and resources to ensure
propriety and adequacy

 

  •   Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

 

  •   Management of treasury function

 

  –   Currency matters

 

  –   Banking relationships

 

7



--------------------------------------------------------------------------------

  –   Investment policy

 

  –   Risk management and insurance

 

  •   Participate in longer-term strategic planning process

 

  •   Provide financial support for strategic business planning and business
development/licensing opportunities

 

  •   Participate in financing activities, including additional capital raises
and/or debt and equity restructurings

 

  •   Perform financial modeling, planning and analysis

 

  •   Strategic opportunity assessment

 

  •   Stock option plan management

The Services provided above will be provided by Lance Thibault who shall be
appointed as Acting Chief Financial Officer of the Company. Recognizing the need
to prioritize activities and refine the definition and scope of the Services to
be provided, Danforth shall review the list of Services with the Company’s CEO
on a periodic basis to ensure alignment and establish clear expectations.

Financial Terms:

Danforth will provide the Services outlined for an hourly fee, as follows:

CFO: Lance Thibault $300/hour

The Services shall be provided for a minimum of six months, beginning on the
Effective Date.

Travel time will be charged at $150 per hour, and in no event will travel time
be charged for more than six hours per day. In additional, the Company will
reimburse Danforth for reasonable out-of-pocket business expenses to the extent
set forth in Section 2 of the Agreement.

Equity Compensation: To Be Discussed

The Company shall in the sole discretion of its Board of Directors consider
whether or not to grant equity to Danforth in an amount commensurate with
similar positions at similar companies, and reflective of the duration of the
assignment.

 

8